Citation Nr: 1044948	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  08-00 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran had active military service in the Navy from July 
1951 to August 1954, in the Marine Corps from October 1954 to 
October 1957, and in the Air Force from October 1957 to July 
1977.

This appeal to the Board of Veterans' Appeals (Board) is from a 
May 2007 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  In that decision, 
the RO granted service connection for right ear hearing loss, for 
which a noncompensable (zero percent) rating was assigned.  
However, after also reopening the claim for left ear hearing loss 
on the basis of new and material evidence (since service 
connection also had been previously considered and denied for 
this ear, as well, a decision that was not appealed), the RO 
proceeded to again deny this claim regarding this ear on its 
underlying merits.

The Veteran appealed both the noncompensable rating assigned for 
his right ear hearing loss and the denial of service connection 
for left ear hearing loss.  However, during his July 2009 hearing 
before the undersigned Veterans Law Judge of the Board, the 
Veteran withdrew his claim for a higher initial rating for his 
right ear hearing loss, so that claim is no longer at issue.  See 
38 C.F.R. § 20.204 (2010).

In an April 2010 decision, the Board agreed with the RO that 
there was new and material evidence and therefore granted the 
Veteran's petition to reopen his claim for service connection for 
left ear hearing loss.  See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001) (when there is a final decision concerning 
a particular claim, the Board does not have jurisdiction to 
review the claim on a de novo basis in the absence of a finding 
that new and material evidence has been submitted).  But rather 
than immediately readjudicating this claim on its underlying 
merits, the Board remanded this claim to RO via the Appeal 
Management Center (AMC) in Washington, DC, for further 
development and consideration.

After all requested development was accomplished, the AMC 
readjudicated the claim in a September 2010 supplemental 
statement of the case (SSOC), continued to deny service 
connection, and returned the file to the Board for further 
appellate consideration of this claim.

The Board has advanced this claim on the docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) show he did 
not have a left ear hearing loss disability according to VA 
standards at any time while in the military; however, he had 50- 
and 60-decibel losses in this ear in the 6000 Hertz frequency 
when evaluated in November 1975 and March 1977, respectively, so 
some objective indications of hearing loss in this ear during his 
service.

2.  The evidence shows the Veteran is now essentially deaf in his 
left ear, with only slight-to-moderate hearing loss in his right 
ear.

3.  A VA physician reviewed the claims file, interviewed the 
Veteran, and conducted an audiological evaluation before 
concluding the Veteran's profound left ear hearing loss is 
unrelated to his military service since this level of 
hearing impairment occurred after service and is very different 
than his right ear hearing loss.


CONCLUSION OF LAW

A left ear hearing loss disability was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, precedent cases, 
the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record:  (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

In this case, a letter satisfying these notice requirements was 
sent to the Veteran in January 2007, so prior to adjudicating his 
claim in May 2007 and, therefore, in the preferred sequence.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
letter addressed all notice requirements, including providing 
information concerning the downstream disability rating and 
effective date elements of his claim if service connection is 
ultimately granted.  See Dingess, supra.  Thus, the duty to 
notify has been satisfied.  And even if there is a notice error 
in this case, the Veteran, as the pleading party, not VA, has the 
evidentiary burden of proof of showing how this VCAA notice error 
in either timing or content is unduly prejudicial, meaning 
outcome determinative of his claim.  See Shinseki v. Sanders, 
129 S. Ct. 1626 (2009).  He and his representative have not made 
any such pleading or allegation.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all records that he and his 
representative identified as potentially relevant.  The Veteran 
also was provided VA audiological evaluations for opinions 
concerning whether the hearing loss in his left ear (like that in 
his right ear) is related to his military service or, instead, 
the result of other unrelated factors.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Indeed, this was primarily the reason 
the Board remanded this claim in April 2010.  And the VA 
audiological evaluation the Veteran resultantly had in August 
2010, in providing this additional necessary opinion, 
substantially complies with this remand directive.  See Stegall 
v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).  Accordingly, no further development of the 
claim is needed to meet the requirements of the VCAA.

II.  Service Connection for Left Ear Hearing Loss

The Veteran claims that he developed hearing loss in both ears as 
a result of repeated exposure to excessively loud noise (acoustic 
trauma) during his many years of military service.  While service 
connection has been established for the hearing loss in his right 
ear, as a consequent disability to that noise exposure 
in service, the same cannot be said of the hearing loss in his 
left ear.  The evidence does not support this notion, so his 
claim must be denied.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, service connection requires:  (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of 
in-service incurrence or aggravation of a relevant disease or an 
injury; and (3) medical evidence of a nexus or link between the 
claimed in-service disease or injury and the current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain chronic diseases, such as organic disease of the nervous 
system, including sensorineural hearing loss, will be presumed to 
have been incurred in service if manifested to a compensable 
degree (of at least 10-percent disabling) within one year of 
separation from service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

With regards to the first requirement of current disability due 
to hearing loss, impaired hearing for VA compensation purposes 
only will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hz is 40 decibels or greater; or when the auditory threshold 
for at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.  So while a 
Veteran may have some loss of hearing, he must have a certain 
level of hearing loss for it to be considered a "disability" 
by VA standards, irrespective of whether this hearing loss also 
dates back to or is attributable to his military service.

The results of a May 2007 VA audiological evaluation indicate the 
Veteran is deaf in his left ear since he has 105+ decibel losses 
at each of the relevant frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz and has zero percent speech recognition.  So he 
clearly has sufficient hearing loss in this ear to satisfy the 
threshold minimum requirements of 38 C.F.R. § 3.385 to be 
considered a disability by VA standards.



Consequently, the determinative issue is whether his current left 
ear hearing loss (deafness) is somehow attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a finding 
of the existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
Unfortunately, it is in this other equally critical respect that 
his claim fails.

The Veteran's service treatment records (STRs) show that his 
enlistment and discharge exams from the Navy and Marine Corps 
were unremarkable for any complaints or treatment relating to 
left ear hearing loss but, instead, showed normal hearing acuity 
of 15/15 - albeit on whispered voice testing.  In July 1957 he 
was treated for an ear ache, which was diagnosed as otitis 
externa, but this apparently resolved.  Although he was later 
treated in July 1974 for complaints of his ears being plugged up 
and his ear canals being full of wax, no diagnosis pertaining to 
ear disease was provided.  His October 1957 Air Force enlistment 
exam also shows normal hearing of 15/15 on whispered voice 
testing.  Similarly, the reports of his July and October 1963, 
November 1965, September 1966, and April 1968 periodic and flight 
examinations indicate his hearing acuity in this ear was still 
generally within normal limits on each of those occasions.

The report of the Veteran's July 1970 periodic examination, 
however, notes he had high frequency hearing loss, mild, 
bilaterally.  Concerning his left ear, in particular, his pure 
tone thresholds, in decibels, were as follows:  a 10-decibel loss 
at the 500 Hz level, a zero-decibel loss at the 1000 Hz level, a 
5-decibel loss at the 2000 Hz level, a 10-decibel loss at the 
3000 and 4000 Hz levels, and most significantly a 35-decibel loss 
at the 6000 Hz level.  His STRs also include a November 1975 note 
providing that he had high frequency hearing loss during his 
periodic exam.  The report of that November 1975 periodic exam 
indicates his left ear pure tone thresholds, in decibels, were as 
follows:  a 15-decibel loss at the 500 Hz level, a zero-decibel 
loss at the 1000 Hz level, a 10-decibel loss at the 2000 and 3000 
Hz levels, a 15-decibel loss at the 4000 Hz level, and again most 
significantly a 50-decibel loss at the 6000 Hz level.

Similarly, the report of his March 1977 military retirement 
examination notes bilateral high frequency hearing loss.  His 
left ear pure tone thresholds, in decibels, were as follows:  a 
zero-decibel loss at the 500, 1000, 2000, 3000, and 4000 Hz 
levels, and a 40-decibel loss at the 6000 Hz level (so in the 
same frequency).

These findings clearly show the Veteran experienced some degree 
of hearing loss in his left ear on three separate occasions in 
service, including during his retirement examination, but only in 
the 6000 Hz frequency.  This cannot be considered a hearing loss 
disability according to VA standards because 38 C.F.R. § 3.385 
does not contemplate findings in this frequency (only the lesser 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz) in 
determining whether hearing loss is severe enough to be 
considered a disability.  However, the absence of a hearing loss 
disability in service, according to 38 C.F.R. § 3.385, is not 
fatal to the Veteran's claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Even though disabling hearing loss may not 
be demonstrated in service, a Veteran may nevertheless establish 
service connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
Court also has recognized that the threshold for normal hearing 
is from zero to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss, even though, again, 
insufficient to constitute a hearing loss disability according to 
VA standards.  Id.  (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  
In sum, the fact that the Veteran had some level of hearing loss 
at the 6000 Hz level in service is probative evidence in support 
of his claim, even though it does not meet the criteria for a 
hearing loss disability according to VA standards.



That said, there still must be competent medical nexus evidence 
establishing a relationship between the current left ear hearing 
loss and the Veteran's military service, including the loss in 
the 6000 Hertz frequency that he had during his service.  
Unfortunately, the most probative (meaning competent and 
credible) evidence of record dispels this notion.

The Veteran's military service ended in July 1977, and a left ear 
hearing loss disability according to VA standards was not 
identified until 1998, so some 21 years later (over two decades).  
This, too, however, is not altogether dispositive of the claim so 
long as there is the required evidence linking the hearing loss 
disability affecting this ear back to his military service.  See 
38 C.F.R. § 3.303(d).  But the most probative evidence addressing 
this determinative issue is unfavorable to the claim.

In an August 1998 letter, R.W., M.D., a private otolaryngologist 
(ear, nose and throat (ENT) specialist), indicated that he had 
seen the Veteran in his office in July 1998 for complaints of a 
gradual hearing loss since 1977.  Dr. R.W. noted the Veteran's 
history of noise exposure from working around jet airplanes for 
many years.  Although the actual record was not included with the 
letter, Dr. R.W. stated that "[a]udiometry shows an essentially 
dead ear on the left with typical high frequency neurosensoral 
hearing loss induced on the right."  Dr. R.W.'s impression was 
that the left ear is gone, with "noise induced hearing loss on 
the right."  Dr. R.W. strongly recommended the Veteran undergo 
magnetic resonance imaging (MRI) to rule out acoustic neuroma or 
other posterior fossa tumor, but the Veteran refused.  

While this doctor's report suggests the Veteran's right ear 
hearing loss was caused by noise exposure in service, there is no 
such definitive comment concerning the hearing loss in his left 
ear.  Dr. R.W. recommended, instead, that an MRI be performed to 
determine the etiology of the left ear hearing loss, but the 
Veteran refused.  Also, the more than twenty-year lapse between 
the conclusion of the Veteran's military service and the first 
confirmation of a left ear hearing loss disability according to 
VA standards is other probative evidence against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or a 
disease was incurred in service resulting in any chronic or 
persistent disability).

The Veteran was afforded several VA compensation examinations to 
determine whether his left ear hearing loss is related to his 
military service or, instead, the result of other unrelated 
factors.  The May 2007 VA audiological evaluation report provides 
an ultimately unfavorable opinion as to this purported 
relationship between his current left ear hearing loss disability 
and his military service.  The report of this evaluation explains 
that he appears to have entered service with normal hearing for 
all intents and purposes, although it is possible he had a 
high frequency hearing loss (in the range above 4000 Hz) since, 
according to this VA examiner, whispered voice testing often 
misses existing high frequency hearing loss.  This report also 
provides that, as to the shift in hearing at 6000 Hz during his 
military service, while this frequency is not used for VA rating 
purposes, it can indeed be an early indicator of noise-related 
changes.  Ultimately, though, this examiner concluded only that 
the Veteran's right ear hearing loss was as likely as not (50/50 
probability) caused or at least aggravated by his military 
service.  (Indeed, this opinion was the basis for granting 
service connection for right ear hearing loss).  But concerning 
the left ear, this VA examiner indicated that, "[i]t should 
however be noted that the left ear hearing loss is NOT typical of 
hearing loss from noise many years following the noise exposure 
or antecedent event."  This examiner therefore could not totally 
attribute the left ear hearing loss to the Veteran's military 
service, especially since hearing loss based on noise exposure is 
typically bilateral and equal in nature and degree, unlike the 
Veteran's asymmetric hearing loss in which he is deaf in his left 
ear.  

Pursuant to the Board's April 2010 remand, an additional medical 
nexus opinion was requested as a result of the equivocality in 
the May 2007 VA examiner's report.  In particular, the Board was 
concerned with this VA audiologist's statement that the shift in 
hearing at 6000 Hz during the Veteran's military service could 
indeed be an early indicator of noise-induced changes.  This 
evaluating audiologist also had stated that she could not 
"totally" attribute the hearing loss in the Veteran's left ear 
to his military service, thereby indicating (at least by 
implication) that at least some of his hearing loss in this ear 
could be due to noise exposure in service.

Because of this looming uncertainty and need for additional 
medical comment, the Veteran was initially evaluated by another 
VA audiologist in May 2010.  In her report, however, this 
audiologist indicated the requested opinion concerning the 
etiology of the Veteran's left ear hearing loss should be made by 
an ENT physician, so a specialist.  Therefore, she declined to 
comment.

In August 2010, a VA ENT physician reviewed the claims file and 
examined the Veteran personally before concluding that his left 
ear hearing loss is unrelated to his military service - 
including to the type of noise exposure alleged.  
In disassociating the current left ear hearing loss from service, 
this commenting physician provided the following rationale:

The [Veteran] is service connected for his right[-
]sided hearing loss, and rightly so since this is SNHL 
[sensorineural hearing loss] that is typical for 
noise-induced hearing loss and the [Veteran] did have 
a significant amount of noise trauma in the military 
that could be related to this.  The hearing loss on 
the left side is NOT typical of noise[-] induced 
hearing loss.  The [Veteran] is essentially deaf on 
the left side with only mild to moderate loss on the 
contralateral side - This can occur for a number of 
reasons:

1.  Brain tumor:  the [Veteran] has had an MRI that 
has ruled this out

2.  Meniere's Disease:  but the [Veteran] does not 
have associated symptoms such as vertigo and tinnitus 
that accompany this disease

3.  Sudden sensorineural hearing loss secondary to an 
ischemic event or viral illness:  I think that this is 
more likely the cause of his hearing loss, but he does 
not confirm an acute loss that would be typical for 
this cause

4.  Significant unilateral noise trauma:  the 
[Veteran] denied a history of an event consistent with 
this

Therefore, I cannot confirm an etiology of his 
profound hearing loss on the left side, but I do feel 
it is medically accurate to conclude that his PROFOUND 
hearing loss on the left side was not caused by 
repetitive noise trauma such as he described in his 
history.  There is some other cause of his PROFOUND 
hearing loss.  If this etiology for his (sic) not 
present that caused his PROFOUND hearing loss on the 
left, I would suspect that his hearing on the left 
would look very similar to the hearing loss that he 
has on the right.  

In sum, this commenting VA physician concluded the Veteran's left 
ear hearing loss is unrelated to his military service, to include 
his history of noise exposure therein.  In his report, the 
physician also pointed out that there was no evidence of any 
inner ear disease, or any other kind of ear disease such as 
otitis externa.  The absence of any ear disease is important 
since the Veteran was treated for otitis externa in 1957 and for 
wax buildup in 1974.  Thus, his left ear hearing loss does not 
appear to be alternatively due to those other events in service.  

Since this opinion was based on a review of the pertinent 
history, particularly the records concerning the Veteran's 
military service, and was supported by sound medical rationale, 
it provides compelling evidence against the Veteran's claim.  
In other words, this VA physician's opinion does not only contain 
data and conclusions, but also provides reasoned analysis, which 
the Court has held is where most of the probative value of a 
medical opinion is derived.  
See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see also 
Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the 
adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the Veteran's position.)



Thus, according to this VA physician, there is no medically sound 
basis upon which to attribute the post-service findings to 
service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. 
at 159.  See also Ledford, 3 Vet. App. 87, 89 (1992) and 
38 C.F.R. § 3.303(d).  So the medical evidence does not support 
the Veteran's claim that his left ear hearing loss (like that in 
his right ear) was incurred in service.  

In addition to the medical evidence, the Board has considered the 
Veteran's lay statements that his hearing loss in this ear began 
in service.  He is competent, even as a layman, to describe 
symptoms within his five senses, which includes noticing 
difficulty hearing in both ears since service.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit 
Court has held that lay evidence is one type of evidence that 
must be considered, and that competent lay evidence can be 
sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009), and Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit Court explained that lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two as 
well.  Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.  Id.

Although the Veteran is competent to report that he first noticed 
hearing loss in his left ear while on active duty, which has 
steadily declined since he retired in 1977, the Board must still 
determine whether his statements are credible and, if so, weigh 
his statements against the other evidence of record, including 
the medical evidence.  See Rucker v. Brown, 10 Vet. App. 67 
(1997) and Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

The Federal Circuit Court has recognized the Board's "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Here, unfortunately, the Board does not find the Veteran's 
statements to be credible.  He testified during his hearing that 
he first noticed difficulty hearing in his left ear while on 
active duty, and that it has steadily declined during the many 
years since.  However, his credibility is undermined by the fact 
that his service ended in 1977 and he did not complain of hearing 
loss in this ear until much later, in 1998, and by then he had 
little if any remaining hearing in this ear.  See Caluza v. 
Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 
F.3d. 604 (Fed. Cir. 1996).  See also Macarubbo v. Gober, 10 Vet. 
App. 388 (1997) (holding that the credibility of lay evidence can 
be affected and even impeached by inconsistent statements, 
internal inconsistency of statements, and inconsistency with 
other evidence of record).  In fact, this extreme discrepancy 
between the hearing acuity in this ear (rather, the total lack of 
it), in comparison to the hearing loss in his right ear, is the 
reason the VA ENT examiner declined to etiologically link the 
hearing loss in the left ear (like that in the right ear) to the 
noise exposure the Veteran experienced during his military 
service.  So this VA examiner's unfavorable opinion on this 
determinative issue of causation is more probative than the 
Veteran's unsubstantiated lay allegation.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 
190, 192-193 (1992) (VA decision makers have the responsibility 
to assess the credibility of evidence and determine the degree of 
weight to give the evidence).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
service connection for left ear hearing loss.  And as the 
preponderance of the evidence is against his claim, the doctrine 
of reasonable doubt is not for application, and his claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


